— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 27, 1975 (the date on the clerk’s extract is March 6, 1975), convicting him of murder, upon a jury verdict, and imposing sentence. By order dated January 30,1978, this court reversed the judgment and ordered a new trial (People v Wise, 60 AD2d 921). By order dated December 27, 1978 the Court of Appeals reversed the order of this court and remitted the case to this court "for a review of the facts” (46 NY2d 321, 330; see GPL 470.40, subd 2, par [b]). Judgment affirmed and the case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). We have considered the contentions of the defendant and find them to be without merit (see People v Wise, 46 NY2d 321, supra). Damiani, J. P., Titone, Cohalan and Margett, JJ., concur.